            Case 2:20-cv-03850-PBT Document 25 Filed 08/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               )
LEAGUE OF WOMEN VOTERS OF                      )
PENNSYLVANIA, et al,                           )
                                               )   CIVIL ACTION NO. 2:20-cv-03850-PBT
                       Plaintiffs,             )
                                               )
       vs.                                     )
                                               )
KATHY BOOCKVAR, et al.                         )
                                               )
                       Defendants.             )
                                               )

               DECLARATION OF JOHN P. LAVELLE, JR. REGARDING
             SERVICE OF PROCESS UPON THE PHILADELPHIA COUNTY
                BOARD OF ELECTIONS AND BOARD OF ELECTIONS
             MEMBERS AL SCHMIDT, LISA M. DEELEY, AND OMAR SABIR


       I, JOHN P. LAVELLE, JR., being duly sworn, state as follows:

       1.       I am an attorney admitted to practice law in the Commonwealth of Pennsylvania.

I am a partner with Morgan, Lewis & Bockius LLP, counsel of record for the plaintiffs in this

action, League of Women Voters of Pennsylvania, Urban League of Greater Pittsburgh, Amy

Campbell, and William Gilligan. I submit this declaration pursuant to Federal Rule of Civil

Procedure 4(l)(1) attesting to proof of service of the complaint and summons in this action upon

the Philadelphia County Board of Elections and Philadelphia County Board of Elections

Members Al Schmidt, Lisa M. Deeley, and Omar Sabir (“Board Members Schmidt, Deeley, and

Sabir”). I have personal knowledge of the facts set forth in this declaration and would

competently testify to them if called upon to do so. Service of process of the summons and

complaint was completed on defendants Philadelphia County Board of Elections and Board

Members Schmidt, Deeley, and Sabir on August 26, 2020, as described herein.
            Case 2:20-cv-03850-PBT Document 25 Filed 08/28/20 Page 2 of 2




       2.       On August 13, 2020, I emailed Benjamin Field, Eleanor Ewing, and Diana Cortes,

each of whom are Solicitors in the Law Department for the City of Philadelphia, inquiring as to

whether the Philadelphia County Board of Elections and Board Members Schmidt, Deeley, and

Sabir would be willing to accept service of the complaint and summons in this action via email.

I attached copies of the complaint and summons to my email. After further email

communications and telephone conversations with these individuals relating to this action, Ms.

Cortes emailed me on August 26, 2020 and confirmed that she agreed to accept service via email

for the Philadelphia County Board of Elections and Board Members Schmidt, Deeley, and Sabir.

       3.       I affirm under penalties for perjury that the foregoing representations are true and

accurate to the best of my knowledge and belief.


Dated: August 28, 2020                         Respectfully submitted,


                                               _______________________
                                               John P. Lavelle, Jr.




                                                   2
